Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Roosevelt Baccus appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2012) complaint without prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Baccus v. Stirling, No. 9:15-cv-02670-DCN (D.S.C. filed Dec. 9, 2015; entered Dec. 10, 2015). We deny all of Baccus’s pending motions, including his motions for bail, to file an amicus curiae brief, to compel the production of videotapes, for a transcript at government expense, for disposition of informal briefing, and for judicial notice of his informal brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.